Name: Commission Regulation (EEC) No 550/81 of 25 February 1981 on the classification of goods within subheading 87.07 C I of the Common Customs Tariff
 Type: Regulation
 Subject Matter: tariff policy;  mechanical engineering
 Date Published: nan

 Avis juridique important|31981R0550Commission Regulation (EEC) No 550/81 of 25 February 1981 on the classification of goods within subheading 87.07 C I of the Common Customs Tariff Official Journal L 056 , 03/03/1981 P. 0019 - 0019 Finnish special edition: Chapter 2 Volume 3 P. 0073 Spanish special edition: Chapter 02 Volume 7 P. 0241 Swedish special edition: Chapter 2 Volume 3 P. 0073 Portuguese special edition Chapter 02 Volume 7 P. 0241 COMMISSION REGULATION (EEC) No 550/81 of 25 February 1981 on the classification of goods within subheading 87.07 C I of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 97/69 of 16 January 1969 on measures to be taken for uniform application of the nomenclature of the Common Customs Tariff (1), as last amended by Regulation (EEC) No 280/77 (2), and in particular Article 3 thereof, Whereas, in order to ensure uniform application of the nomenclature of the Common Customs Tariff, provision must be made for the classification of rough-terrain fork-lift trucks, being vehicles designed for the same lifting and carrying purposes as other fork-lift trucks, but having a more robust construction, a high ground clearance, a wide track and large rough-terrain tyres to enable them to be used over soft ground; Whereas the Common Customs Tariff annexed to Council Regulation (EEC) No 950/68 (3), as last amended by Regulation (EEC) No 3324/80 (4), includes, under heading No 84.22, lifting, handling, loading or unloading machinery and, under heading No 87.07, works trucks, mechanically propelled, of the types used in factories, warehouses, dock areas or airports for short distance transport or handling of goods; Whereas these headings are relevant to the classification of rough-terrain fork-lift trucks ; whereas, however, Section XVI of the Common Customs Tariff, which includes heading No 84.22, does not cover the vehicles falling within Section XVII, which includes heading No 87.07; Whereas rough-terrain fork-lift trucks are works trucks of the types used in dock areas or airports, even though they are able to operate over soft ground ; whereas, therefore, these trucks must be classified under heading No 87.07; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Committee on Common Customs Tariff Nomenclature, HAS ADOPTED THIS REGULATION: Article 1 Rough-terrain fork-lift trucks, being vehicles designed for the same lifting and carrying purposes as other fork-lift trucks, but having a more robust construction, a high ground clearance, a wide track and large rough-terrain tyres to enable them to be used over soft ground, shall be classified in the Common Customs Tariff under subheading: 87.07 Works trucks, mechanically propelled, of the types used in factories, warehouses, dock areas or airports for short distance transport or handling of goods (for example, platform trucks, fork-lift trucks and straddle carriers) ; tractors of the type used on railway station platforms ; parts of the foregoing vehicles: C. Other trucks ; tractors: I. Fitted with self-actuated lifting equipment. Article 2 This Regulation shall enter into force on the 21st day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 February 1981. For the Commission Karl-Heinz NARJES Member of the Commission (1) OJ No L 14, 21.1.1969, p. 1. (2) OJ No L 40, 11.2.1977, p. 1. (3) OJ No L 172, 22.7.1968, p. 1. (4) OJ No L 349, 23.12.1980, p. 8.